Exhibit 10.1

Execution Version

OMNIBUS AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1    DEFINITIONS   Section 1.1  

Definitions

     2   ARTICLE 2    INTELLECTUAL PROPERTY LICENSE   Section 2.1  

License Grant

     9   Section 2.2  

Restrictions and Additional Agreements with Respect to License

     9   Section 2.3  

Covenants of Licensor and Licensees

     10   Section 2.4  

Intellectual Property Indemnification

     11   ARTICLE 3    INDEMNIFICATION   Section 3.1  

Sponsor’s Environmental Indemnification Obligations

     11   Section 3.2  

Partnership Group’s Indemnification Obligations

     12   Section 3.3  

Additional Indemnification

     12   Section 3.4  

Limitations Regarding Indemnification

     13   Section 3.5  

Indemnification Procedures

     13   Section 3.6  

In the Event of Termination

     15   ARTICLE 4    AGREEMENT WITH RESPECT TO CUSTOMER CONTRACTS   Section
4.1  

Assumption of Customer Obligations by Sponsor

     15   Section 4.2  

Allocation of Amounts Recovered under Coke Sales Agreements

     16   Section 4.3  

Term of Agreement with Respect to Customer Contracts

     16   ARTICLE 5    BUSINESS OPPORTUNITIES   Section 5.1  

Preferential Rights

     16   Section 5.2  

Permitted Exceptions

     16   Section 5.3  

Business Opportunities Procedures

     17   ARTICLE 6    RIGHT OF FIRST OFFER   Section 6.1  

Right of First Offer to Purchase Certain Assets

     18   Section 6.2  

Procedures

     19   ARTICLE 7    EXPENSES AND REIMBURSEMENT OBLIGATIONS   Section 7.1  

Provision of General and Administrative Services

     20  

 

i



--------------------------------------------------------------------------------

Section 7.2  

Reimbursement and Allocation

     20   Section 7.3  

Debt Financing Fees

     21   ARTICLE 8    MISCELLANEOUS   Section 8.1  

Choice of Law; Submission to Jurisdiction

     21   Section 8.2  

Notice

     21   Section 8.3  

Entire Agreement

     22   Section 8.4  

Termination

     22   Section 8.5  

Effect of Waiver or Consent

     22   Section 8.6  

Amendment or Modification

     22   Section 8.7  

Assignment; Third Party Beneficiaries

     23   Section 8.8  

Counterparts

     23   Section 8.9  

Severability

     23   Section 8.10  

Gender, Parts, Articles and Sections

     23   Section 8.11  

Further Assurances

     23   Section 8.12  

Withholding or Granting of Consent

     24   Section 8.13  

Laws and Regulations

     24   Section 8.14  

Negation of Rights of Limited Partners, Assignees and Third Parties

     24   Section 8.15  

No Recourse Against Officers and Directors

     24   Section 8.16  

Arbitration

     24   Section 8.17  

Dispute Resolution

     24  

SCHEDULES

 

Schedule 2(a)    Mark Intellectual Property Schedule 2(b)    Patent Rights
Schedule 3.1    Known Remediation Losses Schedule 4.2    Coke Sales Agreements
Schedule 7.2    Allocation of Overhead Costs and Expenses

 

ii



--------------------------------------------------------------------------------

OMNIBUS AGREEMENT

THIS OMNIBUS AGREEMENT (this “Agreement”), as it may be amended, modified or
supplemented from time to time in accordance with the terms hereof, is entered
into effective as of January 24, 2013 (the “Effective Date”), and is by and
among SUNCOKE ENERGY PARTNERS, L.P., a Delaware limited partnership (the
“Partnership”), SUNCOKE ENERGY PARTNERS GP LLC, a Delaware limited liability
company and the general partner of the Partnership (the “General Partner”), and
SUNCOKE ENERGY, INC., a Delaware corporation (the “Sponsor”). The above-named
entities are sometimes referred to in this Agreement each as a “Party” and
collectively as the “Parties.”

RECITALS:

WHEREAS, pursuant to the Contribution Agreement in connection with the Initial
Public Offering, the Sponsor will cause Sun Coal & Coke LLC (“SC&C”) to
contribute to the Partnership an interest in each of Haverhill Coke Company LLC,
a Delaware limited liability company (“Haverhill”) and Middletown Coke Company,
LLC, a Delaware limited liability company (“Middletown”) (the “Sun Coal & Coke
Contribution”) which will result in the Partnership owning a 65% interest in
each of Haverhill and Middletown, and in exchange (1) the General Partner will
receive a 2.0% General Partner Interest (as defined herein) and the Incentive
Distribution Rights (as defined herein), (2) SC&C will receive 184,697 Common
Units (as defined herein), 15,709,697 Subordinated Units (as defined herein) and
the right to receive the Deferred Issuance and Distribution (as defined herein),
(3) the Partnership will assume and promptly repay, with the net proceeds of the
Initial Public Offering and the Senior Notes Offering, $225.0 million of debt
under the Sponsor’s term loan, and (4) the Partnership will pay, with the net
proceeds of the Initial Public Offering, 100% of (A) an aggregate of $67.0
million of environmental capital expenditures of Haverhill and Middletown,
(B) an aggregate of approximately $12.4 million sale discounts related to tax
credits owed to customers of Haverhill and Middletown, and (C) $39.6 million to
replenish the Partnership’s working capital (the transactions described in
clauses (1)-(4) and the Sun Coal & Coke Contribution, the “IPO Transactions”);
and

WHEREAS, in connection with the IPO Transactions, the Parties desire by their
execution of this Agreement to evidence their understanding as more fully set
forth in this Agreement, with respect to (1) the Partnership’s and its
Subsidiaries’ rights to use certain intellectual property pursuant to a license
granted by the Sponsor; (2) specified indemnification obligations of the Sponsor
and the Partnership; (3) the rights and obligations of the Parties in the event
that a customer’s purchase and payment obligations under a Coke Sales Agreement
(as defined herein) are reduced or if a customer fails to satisfy such
obligations; (4) those business opportunities (A) that the Sponsor Entities (as
defined herein) will not engage in, directly or indirectly, during the term of
this Agreement unless the Partnership declines to engage in such business
opportunities for its own account or on behalf of its Subsidiaries, and (B) that
no Group Member will engage in, directly or indirectly, during the term of this
Agreement unless the Sponsor declines to engage in such business opportunities
for its own account or on behalf of its controlled Affiliates; (5) the Parties’
right of first offer with respect to the ROFO Assets (as defined herein); and
(6) the allocation of certain selling, general and administrative expenses as
between the Partnership and the Sponsor.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the covenants, conditions
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions

As used in this Agreement, the following terms have the respective meanings set
forth below:

“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly controls, is controlled by, or is under direct or indirect common
control with, such Person, and includes any Person in like relation to an
Affiliate. A Person shall be deemed to “control” another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such other Person, whether through the ownership
of voting securities, by contract or otherwise; and the term “controlled” shall
have a similar meaning. Without limiting the generality of the foregoing, it is
agreed that any Person that owns or controls, directly or indirectly, 50% or
more of the voting securities of another Person shall be deemed for purposes of
this Agreement to control such other Person.

“Agreement” has the meaning given such term in the introduction to this
Agreement.

“AK Steel” means AK Steel Corporation, a Delaware corporation, its successors
and assigns.

“AK Steel Coke Agreement” means the Coke Purchase Agreement, dated as of
August 31, 2009, by and between Haverhill and AK Steel, as amended by Amendment
No. 1 to Coke Purchase Agreement, dated as of May 8, 2012, as may be amended
from time to time .

“AK Steel Obligations” means the obligations of AK Steel under the AK Steel Coke
Agreement as in effect on the Closing Date, including but not limited to the
obligations to purchase and pay for coke.

“Arbitration Award” has the meaning given such term in Section 8.16.

“Business Opportunity Notice” has the meaning given such term in Section 5.3(a).

“Cause” has the meaning given such term in the Partnership Agreement.

“Change of Control” means, with respect to any Person (the “Applicable Person”),
any of the following events:

(a) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the Applicable Person’s
assets to any other Person, unless immediately following such sale, lease,
exchange or other transfer such assets are owned, directly or indirectly, by the
Applicable Person;

 

2



--------------------------------------------------------------------------------

(b) the dissolution or liquidation of the Applicable Person;

(c) the consolidation or merger of the Applicable Person with or into another
Person, other than any such transaction where:

(i) the outstanding Voting Securities of the Applicable Person are changed into
or exchanged for Voting Securities of the surviving Person or its parent; and

(ii) the holders of the Voting Securities of the Applicable Person immediately
prior to such transaction own, directly or indirectly, not less than a majority
of the outstanding Voting Securities of the surviving Person or its parent
immediately after such transaction; or

(d) a “person” or “group” (within the meaning of Sections 13(d) or 14(d)(2) of
the Exchange Act) being or becoming the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act) of more than 50% of all of the then
outstanding Voting Securities of the Applicable Person, except in a merger or
consolidation that would not constitute a Change of Control under clause
(c) above.

“Closing Date” means the date of the closing of the Initial Public Offering.

“Coke Sales Agreements” means the agreements identified on Schedule 4.2 hereto,
as the same may be amended from time to time.

“Commercial Operations Notice” has the meaning given such term in Section 5.3(b)

“Common Units” has the meaning given such term in the Partnership Agreement.

“Conflicts Committee” has the meaning given such term in the Partnership
Agreement.

“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of January 23, 2013, among the General Partner,
the Partnership, SC&C and certain other parties, together with the additional
conveyance documents and instruments contemplated or referenced thereunder, as
such may be amended, supplemented or restated from time to time.

“Deferred Issuance and Distribution” has the meaning given such term in the
Partnership Agreement.

“Discussion Date” has the meaning given such term in Section 8.17.

“Domestic Cokemaking Asset” means a cokemaking facility in the United States or
Canada or an interest in a business that is primarily engaged in cokemaking
operations in the United States and/or Canada. “Domestic Cokemaking Asset” shall
not include an interest in a business that is engaged in cokemaking operations
if the Sponsor determines in good faith that such cokemaking operations
represent a minority of the value of the business.

 

3



--------------------------------------------------------------------------------

“Effective Date” has the meaning given such term in the introduction to this
Agreement.

“Environmental Laws” means all applicable federal, regional, state, and local
laws, statutes, rules, regulations, orders, ordinances, judgments, codes,
injunctions, decrees, permits and other legally enforceable requirements and
rules of common law relating to (i) pollution or protection of human health, the
environment or natural resources; (ii) any Release or threatened Release of, or
exposure to, Hazardous Substances; (iii) greenhouse gas emissions or (iv) the
generation, manufacture, processing, distribution, use, treatment, storage,
disposal, transport, arrangement for disposal or transport, handling or Release
of any Hazardous Substances. Without limiting the foregoing, “Environmental
Laws” include, without limitation, the federal Comprehensive Environmental
Response, Compensation, and Liability Act, the Resource Conservation and
Recovery Act, the Clean Air Act, the Clean Water Act, the Safe Drinking Water
Act, the Endangered Species Act, the Toxic Substances Control Act, the
Occupational Safety and Health Act and other environmental conservation and
protection laws, each as amended through the Closing Date.

“Environmental Losses” means any Loss suffered or incurred by reason of or
arising out of (i) any violation or correction of violation of Environmental
Laws; or (ii) any event, circumstance, action, omission, condition or
environmental matter (including, without limitation, the exposure to, presence
of, Release or threatened Release of Hazardous Substances) including, without
limitation, (A) the cost and expense of any investigation, assessment,
evaluation, response, abatement, monitoring, containment, cleanup, repair,
restoration, remediation, or other corrective action required or necessary under
Environmental Laws or to satisfy any applicable Voluntary Cleanup Program,
(B) the performance of a supplemental environmental project authorized or
consented to by a Governmental Authority in partial or whole mitigation of a
fine or penalty, (C) the cost or expense of the preparation and implementation
of any investigatory closure, remedial or corrective action or other plans
required or necessary under Environmental Laws or to satisfy any applicable
Voluntary Cleanup Program and (D) the cost and expense for any environmental or
toxic tort pre-trial, trial, or appellate legal or litigation support work.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“General Partner” has the meaning given such term in the introduction to this
Agreement.

“General Partner Interest” has the meaning given such term in the Partnership
Agreement.

“Governmental Authority” means:

(a) any domestic or foreign government, whether national, federal, state
provincial, territorial, municipal or local (whether administrative,
legislative, executive or otherwise);

(b) any agency, authority, ministry, department, regulatory body, court, central
bank, bureau, board or other instrumentality having legislative, judicial,
taxing, regulatory, prosecutorial or administrative powers or functions of, or
pertaining to, government;

 

4



--------------------------------------------------------------------------------

(c) any court, tribunal, commission, individual, arbitrator, arbitration panel
or other body having adjudicative, regulatory, judicial, quasi-judicial,
administrative or similar functions; and

(d) any other body or entity created under the authority of or otherwise subject
to the jurisdiction of any of the foregoing, including any stock or other
securities exchange or professional association.

“Group Member” means a member of the Partnership Group.

“Haverhill” has the meaning set forth in the Recitals to this Agreement.

“Hazardous Substance” means (i) any substance that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated by, or as to which liability may attach under any
Environmental Law, including, without limitation, any hazardous substance as
such term is defined under the federal Comprehensive Environmental Response,
Compensation, and Liability Act, as amended through the Closing Date,
(ii) radioactive materials, asbestos or asbestos containing materials,
polychlorinated biphenyls, urea formaldehyde insulation, toxic mold or radon and
(iii) oil as defined in the OPA of 1990, as amended, including oil, gasoline,
fuel oil, motor oil, waste oil, diesel fuel, jet fuel, other refined petroleum
hydrocarbon and petroleum products.

“Implemented Improvements” has the meaning given such term in Section 2.2(c).

“Improvements” means any technical development, improvement, refinement,
advancement or optimization made to the Non-Mark Intellectual Property made on
or after the Effective Date.

“Incentive Distribution Rights” has the meaning given such term in the
Partnership Agreement.

“Indemnified Party” means either the Partnership Group or the Sponsor, as the
case may be, each in its capacity as a party entitled to indemnification in
accordance with Article 3 hereof.

“Indemnifying Party” means either the Partnership Group or the Sponsor, as the
case may be, each in its capacity as a party from whom indemnification may be
required in accordance with Article 3 hereof.

“Initial Public Offering” means the initial public offering of Common Units of
the Partnership.

“Intellectual Property” means, collectively, the Mark Intellectual Property, the
Non-Mark Intellectual Property and the Improvements.

“IPO Transactions” has the meaning set forth in the Recitals to this Agreement.

 

5



--------------------------------------------------------------------------------

“Kentucky Facility” means the opportunity to develop a new heat recovery
cokemaking facility in Kentucky with respect to which, as of the Effective Date,
the Sponsor is in discussions with steelmakers and certain Governmental
Authorities.

“Known Remediation Losses” has the meaning given such term in Section 3.1(a).

“Licensees” means, collectively, the Partnership Entities.

“Licensed Uses” means the production and sale of coke and by-products of the
cokemaking process.

“Licensor” means the Sponsor.

“Losses” means all losses, damages, liabilities (including, without limitation,
tax liabilities), claims, demands, causes of action, judgments, settlements,
fines, penalties, costs and expenses (including, without limitation, court costs
and reasonable attorney’s and experts’ fees) of any and every kind or character,
known or unknown, fixed or contingent.

“Mark Intellectual Property” means the names and trademarks listed on Schedule
2(a) and any names and trademarks confusingly similar thereto.

“Middletown” has the meaning set forth in the Recitals to this Agreement.

“MLP Credit Agreement” means the Credit Agreement, dated as of January 24, 2013,
among the Partnership, Haverhill, Middletown, Haverhill Cogeneration Company
LLC, Middletown Cogeneration Company LLC, and certain other subsidiaries of the
Partnership as joint and several Borrowers, and JPMorgan Chase Bank, N.A., as
Administrative Agent.

“Non-Mark Intellectual Property” means all foreign and domestic intellectual
property and proprietary rights owned or controlled by Licensor, including,
without limitation: (a) all Patent Rights; (b) all copyrights and registrations
and applications for registrations thereof; and (c) all trade secret and other
confidential or proprietary information, including all rights in confidential
computer programs, improvements, methods, processes, routines, data, manuals,
systems, procedures, practices, operations, modes of operation, apparatus,
equipment, business opportunities, customer and supplier lists, process design,
financial information, equipment drawings, technical specifications, processes,
process measurements, technical reports, analyses, plans, drawings, models,
ideas, and correspondence.

“Organizational Documents” means certificates or articles of incorporation,
by-laws, certificates of formation, limited liability company operating
agreements, certificates of limited partnership, limited partnership agreements
or other formation or governing documents of a particular entity.

“Partnership” has the meaning given such term in the introduction to this
Agreement.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, as it may be amended from time to time.

 

6



--------------------------------------------------------------------------------

“Partnership Assets” means all assets of the Partnership Group as of the Closing
Date.

“Partnership Covered Environmental Losses” has the meaning given such term in
Section 3.2.

“Partnership Entities” means the General Partner and each entity that is or
becomes a member of the Partnership Group for so long as it is a member of the
Partnership Group; and “Partnership Entity” means any of the Partnership
Entities.

“Partnership Group” means the Partnership and its Subsidiaries.

“Partnership ROFO Assets” has the meaning given such term in Section 6.2(a).

“Party” or “Parties” have the meaning given such term in the introduction to
this Agreement.

“Patent Rights” means any and all patents and patent applications, including,
without limitation, those listed on Schedule 2(b), certificates of invention, or
applications for certificates of invention and any supplemental protection
certificates, together with any extensions, registrations, confirmations,
reissues, substitutions, divisions, continuations or continuations-in-part,
reexaminations or renewals thereof, whenever and wherever submitted, filed,
issued, received, or granted claiming priority to any patent or patent
application listed on Schedule 2(b).

“Person” is to be construed broadly and includes an individual, partnership,
limited partnership, corporation, business trust, limited liability company,
limited liability partnership, joint stock company, trust, unincorporated
association, joint venture or other entity or a Governmental Authority.

“Proposed Transaction” has the meaning given such term in Section 6.2(a).

“Release” or “Releasing” means depositing, spilling, leaking, pumping, pouring,
placing, emitting, discarding, abandoning, emptying, discharging, migrating,
injecting, escaping, leaking, dumping or disposing into the environment,
including, without limitation, the abandonment or disposal of any barrels,
containers or other closed receptacles containing any Hazardous Substance.

“Representatives” means the directors, officers, employees, advisors,
consultants, contractors or agents employed or otherwise retained by Licensees.

“Retained Assets” means the assets and investments owned by Sponsor or any of
its Affiliates that were not conveyed, contributed or otherwise transferred to
the Partnership Group pursuant the Contribution Agreement.

“ROFO Assets” has the meaning given such term in Section 6.2(a).

“ROFO Notice” has the meaning given such term in Section 6.2(a).

“ROFO Party” has the meaning given such term in Section 6.2(a).

 

7



--------------------------------------------------------------------------------

“ROFO Response” has the meaning given such term in Section 6.2(a).

“SC&C” has the meaning given such term in the introduction to this Agreement.

“Seller” has the meaning given such term in Section 6.2(a).

“Senior Notes” means the Partnership’s 7.375% Senior Notes due 2020.

“Senior Notes Offering” means the Partnership’s offering, concurrent with the
Initial Public Offering, of $150,000,000 aggregate principal amount of Senior
Notes.

“Sponsor” has the meaning given such term in the introduction to this Agreement.

“Sponsor Covered Environmental Losses” means, collectively, the Known
Remediation Losses and the Unknown Remediation Losses.

“Sponsor Entities” means the Sponsor and any Affiliate of the Sponsor other than
the Partnership Entities; and “Sponsor Entity” means any of the Sponsor
Entities.

“Sponsor ROFO Assets” has the meaning given such term in Section 6.2(a).

“Subordinated Units” has the meaning given such term in the Partnership
Agreement.

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general partner of such partnership, but only if such Person, directly or by one
or more Subsidiaries of such Person, or a combination thereof, controls such
partnership on the date of determination or (c) any other Person in which such
Person, one or more Subsidiaries of such Person, or a combination thereof,
directly or indirectly, at the date of determination, has (i) at least a
majority ownership interest or (ii) the power to elect or direct the election of
a majority of the directors or other governing body of such Person.

“Sun Coal & Coke Contribution” has the meaning given such term in the Recitals
of this Agreement.

“SunCoke Name” has the meaning given such term in Section 2.2(b).

“Transfer” means to, directly or indirectly, sell, assign, lease, convey,
transfer or otherwise dispose of, whether in one or a series of transactions;
provided, however, that in no event shall a Change of Control of Sponsor be
deemed a Transfer.

“Unknown Remediation Losses” means Environmental Losses other than Known
Remediation Losses, occurring or existing on or before the Closing Date, whether
discovered before or after the Closing Date, and identified after the Closing
Date as requiring remediation.

 

8



--------------------------------------------------------------------------------

“Voluntary Cleanup Program” means a program of the United States or a state of
the United States enacted pursuant to Environmental Laws that provides for a
mechanism for the written approval of, or authorization to conduct, voluntary
investigatory and remedial action for the clean-up, removal or remediation of
Hazardous Substances that exceeds actionable levels established pursuant to
Environmental Laws.

“Voting Securities” of a Person means securities of any class of such Person
entitling the holders thereof to vote in the election of, or to appoint, members
of the board of directors or other similar governing body of the Person;
provided that, if such Person is a limited partnership, Voting Securities of
such Person shall be the general partner interest in such Person.

ARTICLE 2

INTELLECTUAL PROPERTY LICENSE

Section 2.1 License Grant.

(a) Licensor hereby grants Licensees, who hereby accept, a royalty-free, fully
paid up, nonexclusive and nontransferable right and license to use the
Intellectual Property, solely in connection with the Licensed Uses and solely in
the United States and Canada. Except for such license, all other rights in the
Intellectual Property are hereby reserved to Licensor. Licensees shall not grant
any sublicenses or assign, delegate or otherwise transfer their rights or
obligations hereunder or any interest herein (including any assignment or
transfer occurring by operation of law) without the prior written consent of
Licensor.

Section 2.2 Restrictions and Additional Agreements with Respect to License.

(a) Licensor, and its other licensees, shall have the right to use the
Intellectual Property simultaneously with the use of the Intellectual Property
by Licensees. Licensor does not warrant or represent that Licensees will have
the sole and exclusive right to use the Intellectual Property. Other than as set
forth in Section 2.3(b) and Section 2.4 herein, Licensor is not obliged to
indemnify or reimburse Licensees for any expenses by Licensees in connection
with Licensees’ use of the Intellectual Property.

(b) Licensees’ license to use the Mark Intellectual Property shall terminate
upon the earlier to occur of (i) in the event of a Change of Control, six months
after receipt by the General Partner, on behalf of the Licensees, of written
notice of termination from Licensor and (ii) termination of this Agreement.
Licensees shall not thereafter use or otherwise exploit the Mark Intellectual
Property and shall not use any name incorporating the “SunCoke” name or any
derivation thereof that would reasonably be expected to be confused therewith
(the “SunCoke Name”), or any other trade names, domain name, trade dress,
trademark or service mark confusingly similar thereto, and each Licensee shall
promptly assign and transfer its rights in any ownership of the trade names
incorporating the SunCoke Name to Licensor and each Licensee shall adopt a new
trade name that does not use any SunCoke Name.

 

9



--------------------------------------------------------------------------------

(c) Licensees’ license to use the Improvements shall terminate upon termination
of this Agreement, provided, however that Licensees’ license shall survive any
termination with respect to any Improvements (i) that have been materially
implemented by Licensees prior to such termination or (ii) with respect to which
Licensees have incurred material implementation expenses prior to such
termination (the Improvements described in subclauses (i) and (ii), the
“Implemented Improvements”).

(d) Licensees’ right to use the Non-Mark Intellectual Property and the
Implemented Improvements shall be perpetual and irrevocable and shall survive
any termination or expiration of this Agreement and shall remain in full force
and effect.

Section 2.3 Covenants of Licensor and Licensees.

(a) Licensees shall:

(i) upon Licensor’s request and at Licensor’s expense, place a notice
(reasonably acceptable to Licensor) in connection with Licensees’ external uses
of the Mark Intellectual Property conveying to the public that the Mark
Intellectual Property is owned by Licensor and used by Licensees under license;

(ii) upon Licensor’s request and at Licensor’s expense, cooperate with Licensor
in facilitating Licensor’s control of the nature and quality of the Licensed
Uses, and all materials that bear the Mark Intellectual Property;

(iii) upon Licensor’s request and at Licensor’s expense, cooperate with Licensor
in connection with Licensor’s efforts to protect the Intellectual Property;

(iv) maintain in strictest confidence all confidential or nonpublic information
or material disclosed by Licensor and in the materials supplied hereunder in
connection with the licenses granted herein, whether in writing or orally and
whether or not marked as confidential, including but not limited to any
algorithms, inventions, ideas, processes, computer system architecture and
design, operator interfaces, operational systems, technical information,
technical specifications, training and instruction manuals, and the like (except
to the extent such information becomes publically available); and

(v) limit disclosure of such confidential information to Licensees’
Representatives having a need to access the confidential information for the
purpose of exercising rights granted hereunder and cause all of its
Representatives having access to confidential information to agree to hold such
in the strictest of confidence.

 

10



--------------------------------------------------------------------------------

(b) Licensor shall promptly reimburse Licensees for all costs and expenses
incurred by Licensees in connection with Licensees’ obligations pursuant to
Section 2.30(i)-(iii). Licensor’s reimbursement obligation pursuant to this
Section 2.3(b) shall survive any termination of this Agreement and shall remain
in full force and effect.

Section 2.4 Intellectual Property Indemnification.

(a) Licensees shall defend, indemnify, and hold harmless Licensor from and
against any Losses suffered or incurred by Licensor arising out of any failure
by Licensees or their Representatives to maintain confidentiality as required by
Section 2.3(a)(iv) and Section 2.3(a)(v) hereof.

(b) Licensor shall defend, indemnify, and hold harmless Licensees from and
against any Losses suffered or incurred by Licensees arising from (i) claims or
causes of action brought by any third party alleging that any Licensee’s use of
Intellectual Property, as permitted under this Agreement, violates any law,
statute or rule, or infringes, dilutes, misappropriates or otherwise violates
the intellectual property rights of such third party; (ii) invalidity or
unenforceability of any right with respect to the Intellectual Property;
(iii) premature expiration of Patent Rights; and (iv) Licensor’s failure to
timely file or pay any application, registration, maintenance or renewal fees in
respect of the Intellectual Property.

(c) The indemnification obligations under this Section 2.4 shall survive any
termination of this Agreement and shall remain in full force and effect;
provided however that following a termination of this Agreement, Licensor shall
not be obligated to indemnify Licensees for losses related to any Improvements;
provided further that Licensor shall, upon Licensees’ request and at Licensees’
expense, take action to protect Licensees’ rights hereunder with respect to
Improvements.

ARTICLE 3

INDEMNIFICATION

Section 3.1 Sponsor’s Environmental Indemnification Obligations.

(a) Subject to Section 3.4, the Sponsor shall indemnify, defend and hold
harmless the Partnership Group from and against all Environmental Losses that
occurred or existed on or before the Closing Date as described on Schedule 3.1
(collectively, “Known Remediation Losses”), but only to the extent such
Environmental Losses occurred or existed on or before the Closing Date, even if
such Environmental Losses do not accrue until after the Closing Date.

(b) Subject to Section 3.1(c) and Section 3.4, the Sponsor shall indemnify,
defend and hold harmless the Partnership Group from and against any Unknown
Remediation Losses;

 

11



--------------------------------------------------------------------------------

(c) Except for obligations with respect to claims made in accordance with
Section 3.5 prior to the fifth anniversary of the Closing Date, which shall not
terminate, all indemnification obligations pursuant to Section 3.1(b) shall
terminate on the fifth anniversary of the Closing Date.

Section 3.2 Partnership Group’s Indemnification Obligations. The Partnership
Group shall indemnify, defend and hold harmless the Sponsor Entities from and
against any Environmental Losses suffered or incurred by the Sponsor Entities
relating to the ownership or operation of the Partnership Assets to the extent
occurring after the Closing Date (“Partnership Covered Environmental Losses”),
except to the extent that the Partnership Group is indemnified with respect to
any of such Environmental Losses that are Sponsor Covered Environmental Losses
under Sections 3.1 (a) and 3.1(b).

Section 3.3 Additional Indemnification. In addition to and not in limitation of
the indemnification provided under Section 3.1(a) and Section 3.1(b), Sponsor
shall either cure, as applicable, or fully indemnify, defend and hold harmless
the Partnership Group from and against any and all:

(a) tax liabilities arising prior to the Closing Date or in connection with the
closing of the Initial Public Offering; and

(b) Losses of any and every kind or character, known or unknown, fixed or
contingent, suffered or incurred by the Partnership Group by reason of or
arising out of any:

(i) failure of the Partnership Group to be the owner on the Closing Date of
(x) valid and indefeasible title to the Partnership Assets, (y) valid and
indefeasible easement rights, rights-of-way, leasehold and/or fee ownership
interests in and to the lands on which are located any Partnership Assets and
(z) valid title to the equity interests in Haverhill and Middletown contributed
to the Partnership by SC&C as part of the Sun Coal & Coke Contribution, in each
case to the extent that such failure renders the Partnership Group liable or
unable to use or operate the Partnership Assets in substantially the same manner
as they were operated immediately prior to the Closing Date;

(ii) failure of the Partnership Group to have on the Closing Date any consent or
governmental permit to the extent that such failure renders the Partnership
unable to use or operate the Partnership Assets in substantially the same manner
as they were operated immediately prior to the Closing Date; or

(iii) events or conditions associated with the Retained Assets whether occurring
before or after the Closing Date.

 

12



--------------------------------------------------------------------------------

Section 3.4 Limitations Regarding Indemnification.

(a) No claims may be made against the Sponsor for indemnification pursuant to
(i) Section 3.1(a) unless and until the aggregate dollar amount of the Known
Remediation Losses suffered or incurred by the Partnership Group exceeds $67
million, and the Sponsor shall have no liability in respect of the first $67
million of Known Remediation Losses and (ii) Section 3.1(b) unless and until the
aggregate dollar amount of the Unknown Remediation Losses suffered or incurred
by the Partnership Group exceeds $5 million, and the Sponsor shall have no
liability in respect of this first $5 million of Unknown Remediation Losses.

(b) The aggregate liability of the Sponsor under Section 3.1(b) shall not exceed
$50 million.

(c) Notwithstanding anything herein to the contrary, in no event shall the
Sponsor Entities have any indemnification obligations under Section 3.1(a) or
Section 3.1(b) for Losses that arise solely as a result of additions to or
modifications of Environmental Laws promulgated after the Closing Date.

Section 3.5 Indemnification Procedures.

(a) The Indemnified Party agrees that within a reasonable period of time after
it becomes aware of facts giving rise to a claim for indemnification under this
Article 3, it will provide notice thereof in writing to the Indemnifying Party,
specifying the nature of and specific basis for such claim; provided, that
failure to timely provide such notice shall not affect the right of the
Indemnified Party’s indemnification hereunder, except in the event and only to
the extent the Indemnifying Party is materially prejudiced by such delay or
omission.

(b) The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification under this Article
3, including, without limitation, the selection of counsel, determination of
whether to appeal any decision of any court and the settling of any such matter
or any issues relating thereto; provided, however, that no such settlement shall
be entered into without the consent of the Indemnified Party (with the
concurrence of the Conflicts Committee in the case of the Partnership Group)
unless it includes a full release of the Indemnified Party from such matter or
issues, as the case may be, and does not include the admission of fault,
culpability or a failure to act, by or on behalf of such Indemnified Party.

(c) The Indemnified Party agrees to cooperate fully with the Indemnifying Party,
with respect to all aspects of the defense of any claims covered by the
indemnification under this Article 3, including, without limitation, the prompt
furnishing to the Indemnifying Party of any correspondence or other notice
relating thereto that the

 

13



--------------------------------------------------------------------------------

Indemnified Party may receive, permitting the name of the Indemnified Party to
be utilized in connection with such defense, the making available to the
Indemnifying Party of any files, records or other information of the Indemnified
Party that the Indemnifying Party reasonably considers relevant to such defense
and the making available to the Indemnifying Party, at no cost to the
Indemnifying Party, of any directors, officers or employees of the Indemnified
Party; provided, however, that in connection therewith the Indemnifying Party
agrees to use reasonable efforts to minimize the impact thereof on the
operations of the Indemnified Party and further agrees to endeavor to maintain
the confidentiality of all files, records and other information furnished by the
Indemnified Party pursuant to this Section 3.5. In no event shall the obligation
of the Indemnified Party to cooperate with the Indemnifying Party as set forth
in the immediately preceding sentence be construed as imposing upon the
Indemnified Party an obligation to hire and pay for counsel in connection with
the defense of any claims covered by the indemnification set forth in this
Article 3; provided, however, that the Indemnified Party may, at its own option,
cost and expense, hire and pay for counsel in connection with any such defense.
The Indemnifying Party agrees to keep any such counsel hired by the Indemnified
Party reasonably informed as to the status of any such defense, but the
Indemnifying Party shall have the right to retain sole control over such
defense.

(d) An Indemnified Party shall take all commercially reasonable steps to
mitigate damages with respect to any claim for which it is seeking
indemnification and shall use commercially reasonable efforts to avoid any costs
or expenses associated with such claim and, if such costs and expenses cannot be
avoided, to minimize the amount thereof.

(e) In determining the amount of any Losses for which the Indemnified Party is
entitled to indemnification under this Agreement, the gross amount of the
indemnification will be reduced by (i) any insurance proceeds realized by the
Indemnified Party, and such correlative insurance benefit shall be net of any
incremental insurance premium that becomes due and payable by the Indemnified
Party as a result of such claim and (ii) all amounts recovered by the
Indemnified Party under contractual indemnities from third parties. The
Indemnified Party hereby agrees to use reasonable efforts to realize any
applicable insurance proceeds or amounts recoverable under such contractual
indemnities, provided, however, that the costs and expenses of the Indemnified
Party in connection with such efforts shall be promptly reimbursed by the
Indemnifying Party.

(f) The date on which the Indemnifying Party receives notification of a claim in
accordance with Section 3.5(a) for indemnification shall determine whether such
claim is timely made.

(g) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY
PARTY’S INDEMNIFICATION OBLIGATION HEREUNDER COVER OR INCLUDE CONSEQUENTIAL,
INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY, SPECIAL OR SIMILAR DAMAGES OR LOST
PROFITS SUFFERED BY ANY OTHER PARTY ENTITLED TO INDEMNIFICATION UNDER THIS
AGREEMENT.

 

14



--------------------------------------------------------------------------------

Section 3.6 In the Event of Termination. Except as provided by Section 3.1(c),
all indemnification obligations under this Article 3 shall survive any
termination of this Agreement, and shall remain in full force and effect.

ARTICLE 4

AGREEMENT WITH RESPECT TO CUSTOMER CONTRACTS

Section 4.1 Assumption of Customer Obligations by Sponsor.

(a) If AK Steel exercises its early termination right under Section 11.6 of the
AK Steel Coke Agreement, then upon receipt of written notice from the
Partnership of effectiveness of such termination, the Sponsor will be obligated
to make the Partnership Group whole to the extent of the AK Steel Obligations
for the remainder of the term of the AK Steel Coke Agreement, either by
purchasing and paying for coke or otherwise, pursuant to an agreement the terms
of which are reasonably acceptable to the Partnership.

(b) If, other than as a result of the exercise of the termination right
described in Section 4.1(a), a Force Majeure Event (as defined in the relevant
Coke Sales Agreement) or a Seller Event of Default (as defined in the relevant
Coke Sales Agreement), (i) a customer fails to fully satisfy its purchase and
payment obligations pursuant to the terms of a Coke Sales Agreement to which
such customer is a party, or (ii) a Coke Sales Agreement is amended to reduce a
customer’s purchase or payment obligations as a result of the customer’s
financial distress, whether or not the customer or an affiliate of the customer
has filed a petition in bankruptcy, then upon written notice from the
Partnership, the Sponsor will be obligated to make the Partnership Group whole
to the extent of the customer’s failure to satisfy its obligations or to the
extent the customer’s obligations are reduced, as applicable, either by
purchasing and paying for coke or otherwise, pursuant to an agreement the terms
of which are reasonably acceptable to the Partnership (but, for the avoidance of
doubt, without relieving such customer of its coke purchase obligations under
the relevant Coke Sales Agreement).

(c) Notwithstanding any provision of this agreement to the contrary, the
Sponsor’s obligations pursuant to Section 4.1(a) and (b), will be determined
based on the customer’s obligations under the relevant Coke Sales Agreement as
in effect on the Closing Date. Further, for the avoidance of doubt, the
Partnership Group’s obligation to produce coke under such Coke Sales Agreement
will not exceed the supply obligation required under such Coke Sales Agreement
as of the Closing Date.

(d) In the case of any amendment to a Coke Sales Agreement referred to in
Section 4.1(b)(ii), the Partnership will use its reasonable commercial efforts
to structure the amendment to minimize the Sponsor’s payment obligations
pursuant to this Section 4.1.

 

15



--------------------------------------------------------------------------------

Section 4.2 Allocation of Amounts Recovered under Coke Sales Agreements.

(a) The Partnership, on behalf of the Partnership Group, and the Sponsor, on
behalf of the Sponsor Entities, will share in any damages and other amounts
recovered from third parties in connection with the occurrence of any of the
events described in Section 4.1(a) or Section 4.1(b) (including any damages,
settlements, insurance proceeds, termination fees and amounts recovered pursuant
to contractual indemnities) in such proportion as is appropriate to reflect the
relative loss and/or prospective loss suffered by the Partnership Group, on the
one hand, and the Sponsor Entities, on the other.

(b) The Partnership and the Sponsor shall each use its reasonable commercial
efforts to pursue damages and/or recover amounts payable by customers or other
third parties as a result of any of the events described in Section 4.1(a) or
Section 4.1(b), and any related costs and expenses will be shared by the
Partnership and the Sponsor in the same proportion as would apply to amounts
collected pursuant to Section 4.2(a).

Section 4.3 Term of Agreement with Respect to Customer Contracts. The Sponsor’s
obligations pursuant to this Article 4, as well as any obligations assumed by
the Sponsor hereunder, shall terminate on the fifth anniversary of the Closing
Date.

ARTICLE 5

BUSINESS OPPORTUNITIES

Section 5.1 Preferential Rights.

(a) Except as permitted by Section 5.2, the Sponsor Entities shall be prohibited
from investing in, constructing, or acquiring an interest in any Domestic
Cokemaking Asset.

(b) The Partnership Entities shall be prohibited from pursuing any business
opportunity other than investments in, construction of, or acquisitions of
Domestic Cokemaking Assets, except upon the written consent of the Sponsor,
which consent shall be given or withheld at the sole discretion of the Sponsor
and which shall be limited by such conditions as Sponsor may require at its sole
discretion.

Section 5.2 Permitted Exceptions. The Sponsor Entities may engage in the
following activities under the following circumstances:

(a) Any investment in, construction of, or acquisition of assets or an interest
in any assets or business other than Domestic Cokemaking Assets.

 

16



--------------------------------------------------------------------------------

(b) Subject to Section 5.3, any investment in, construction of, or acquisition
of an interest in any Domestic Cokemaking Asset if:

(i) in accordance with the procedures set forth in Section 5.3(a), the Sponsor
Entities have offered the Partnership the opportunity to pursue such investment,
construction or acquisition opportunity and the Partnership has elected in
writing not to pursue such opportunity; or

(ii) the Sponsor Entities, as of the Closing Date, are actively pursuing such an
opportunity, including without limitation the Kentucky Facility.

Section 5.3 Business Opportunities Procedures.

(a) As contemplated by Section 5.2(b)(i), in the event that the Sponsor or any
other Sponsor Entity becomes aware of an opportunity to invest in, construct or
acquire an interest in a Domestic Cokemaking Asset, then as soon as practicable,
the Sponsor or other Sponsor Entity shall notify the General Partner in writing
of such opportunity and deliver to the General Partner, or provide the General
Partner access to, all information prepared by or on behalf of, or material
information submitted or delivered to, the Sponsor or such Sponsor Entity
related to such potential transaction. As soon as practicable, but in any event
within 30 days after receipt of such notification and information, the General
Partner, on behalf of the Partnership, having determined whether to pursue such
opportunity in consultation with the Conflicts Committee, shall give notice in
writing (the “Business Opportunity Notice”) to the Sponsor or other Sponsor
Entity that either (i) the General Partner, on behalf of the Partnership, has
elected not to cause the Partnership Group to pursue such investment,
acquisition or construction opportunity, or (ii) the General Partner, on behalf
of the Partnership, has elected to cause the Partnership Group to pursue such
investment, acquisition or construction opportunity. If no Business Opportunity
Notice is delivered by the General Partner within the 30-day period, then the
General Partner, on behalf of the Partnership shall be deemed to have elected
not to pursue such opportunity. If, after delivering a Business Opportunity
Notice electing to pursue an opportunity, the General Partner abandons such
opportunity (as evidenced in writing by the General Partner following the
written request of the Sponsor) or fails to endeavor in good faith to pursue
such opportunity, the Sponsor or any other Sponsor Entity may pursue the
opportunity. With respect to any opportunity to invest in, acquire or construct
Domestic Cokemaking Assets that the Sponsor Entities pursue, (x) the Sponsor
Entities must endeavor in good faith to pursue the opportunity and (y) any such
investment, construction or acquisition must be on terms not materially more
favorable to the Sponsor Entities than were offered to the Partnership. If at
any time either of the conditions set forth in subclauses (x) and (y) are not
satisfied, the opportunity must be reoffered to the Partnership in accordance
with this Section 5.3(a). For the avoidance of doubt, any Domestic Cokemaking
Asset acquired by the Sponsor Entities in accordance with this Section 5.3(a)
will be subject to the Right of First Offer pursuant to Article 6.

 

17



--------------------------------------------------------------------------------

(b) In the event that any of the Sponsor Entities constructs a new cokemaking
facility in the United States or Canada pursuant to the exception provided in
Section 5.2(b) in compliance with the procedures set forth in Section 5.3(a),
then upon commencement of commercial operations, the Partnership shall have the
option to acquire or to cause another Group Member to acquire such facility at a
price sufficient to provide the Sponsor with an internal rate of return on
invested capital equal to the sum of the Sponsor Entities’ weighted average cost
of capital (as determined in good faith by the Sponsor) and             %. The
Sponsor shall promptly provide the General Partner with, or provide the General
Partner access to, all information related to such cokemaking facility as the
General Partner reasonably requests. The Sponsor shall promptly provide written
notice (the “Commercial Operations Notice”) to the General Partner upon
commencement of commercial operations at the newly constructed cokemaking
facility. Within 90 days of receipt of a Commercial Operations Notice, the
General Partner, following consultation with the Conflicts Committee, shall
notify the Sponsor in writing as to whether or not it will exercise its option
to acquire such facility. For the avoidance of doubt, (i) if the Sponsor
Entities construct the Kentucky Facility, the Partnership’s option to purchase
newly constructed cokemaking facilities set forth in this Section 5.3(b) shall
apply to the Kentucky Facility, and (ii) if the Partnership Group does not
exercise the option outlined in this Section 5.3(b) to acquire any particular
newly constructed cokemaking facility upon commencement of commercial operations
(including the Kentucky Facility), such cokemaking facility will be subject to
the Right of First Offer pursuant to Article 6.

ARTICLE 6

RIGHT OF FIRST OFFER

Section 6.1 Right of First Offer to Purchase Certain Assets.

(a) The Sponsor hereby grants to the Partnership a right of first offer on any
Domestic Cokemaking Asset to the extent that any Sponsor Entity proposes to
Transfer any such Domestic Cokemaking Asset, or any interest therein (other than
to another wholly owned Sponsor Entity).

(b) The Partnership hereby grants to the Sponsor a right of first offer on any
cokemaking facility or interest therein or interest in any business engaged in
cokemaking, to the extent that any Group Member proposes to Transfer any such
asset or interest (other than to another wholly owned Group Member).

(c) The Parties acknowledge that any Transfer of assets or interests pursuant to
the Partnership’s or Sponsor’s right of first offer is subject to the terms of
all existing agreements with respect to such assets and interests and shall be
subject to and conditioned on the obtaining of any and all necessary consents of
security holders, governmental authorities, lenders or other third parties.

 

18



--------------------------------------------------------------------------------

Section 6.2 Procedures.

(a) If a Sponsor Entity or a Group Member (the “Seller”) proposes to Transfer,
in the case of a Sponsor Entity, any Domestic Cokemaking Asset or an interest
therein (the “Sponsor ROFO Assets”) or in the case of a Partnership Party, any
cokemaking facility or interest therein or interest in any business engaged in
cokemaking (the “Partnership ROFO Assets”, and together with the Sponsor ROFO
Assets, the “ROFO Assets”) other than to, in the case of a Sponsor Entity,
another Sponsor Entity as described in Section 6.1(a) or, in the case of a Group
Member, another Group Member as described in Section 6.1(b) (a “Proposed
Transaction”), the Sponsor, in the case of a proposed Transfer by any Sponsor
Entity, or the General Partner, in the case of a proposed Transfer by any Group
Member, shall, prior to entering into any such Proposed Transaction, first give
notice in writing (the “ROFO Notice”) to the other party (the “ROFO Party”) of
its intention to enter into such Proposed Transaction. The ROFO Notice shall
include any material terms, conditions and other details as would be reasonably
necessary for the ROFO Party to make a responsive offer to enter into the
Proposed Transaction with the Seller, which terms, conditions and details shall
include any material terms, conditions or other details that the Seller would
propose to provide to non-Affiliates in connection with the Proposed
Transaction. The ROFO Party shall have 30 days following receipt of the ROFO
Notice to propose an offer to enter into the Proposed Transaction with the
Seller (the “ROFO Response”). The ROFO Response shall set forth the terms and
conditions (including, without limitation, the purchase price the ROFO Party
proposes to pay for the ROFO Asset and the other material terms of the purchase)
pursuant to which the ROFO Party would be willing to enter into a binding
agreement for the Proposed Transaction. If no ROFO Response is delivered by the
ROFO Party within such 30 day period, then the ROFO Party shall be deemed to
have waived its right of first offer with respect to such ROFO Asset, and the
Seller shall be free to enter into a Proposed Transaction with any third party
on terms and conditions determined in the sole discretion of the Seller. If the
Seller fails to complete such a transaction within 270 days of the last day of
the aforementioned 30-day period, then any future Transfer of such ROFO Asset by
the Seller will be subject to the provisions of this Article 6 in full.

(b) If the ROFO Party submits a ROFO Response, the ROFO Party and the Seller
shall negotiate, in good faith, the terms of the purchase and sale of the ROFO
Asset for 30 days following the Seller’s receipt of the ROFO Response. If the
Seller and the ROFO Party are unable to agree on such terms during such 30-day
period, the Seller may Transfer the ROFO Asset to any third party on terms not
materially more favorable to the Seller than the last written offer proposed
during negotiations with the ROFO Party pursuant to this Section 6.2(b). If the
Seller fails to complete such a transaction within 270 days of the last day of
the aforementioned 30-day negotiation period, then any future Transfer of such
ROFO Asset by the Seller will be subject to the provisions of this Article 6 in
full.

 

19



--------------------------------------------------------------------------------

ARTICLE 7

EXPENSES AND REIMBURSEMENT OBLIGATIONS

Section 7.1 Provision of General and Administrative Services. The Sponsor hereby
agrees to continue to provide, or cause to be provided, the Partnership Entities
with general and administrative services that the Sponsor has traditionally
provided in connection with the Partnership Assets, including, without
limitation, executive management, human resources, financial (including, but not
limited to, tax, accounting and audit services), legal, information technology,
communications, engineering, insurance (including insurance administration,
claims processing and coverage under the Sponsor’s policies), risk management,
credit, payroll, compensation and employee benefits services, that are
substantially identical in nature and quality to the services provided by the
Sponsor in connection with its management and operations of the Partnership
Assets prior to the Closing date.

Section 7.2 Reimbursement and Allocation. The Partnership hereby agrees to
reimburse the Sponsor Entities for (i) all direct costs and expenses incurred
and payments made by the Sponsor Entities on behalf of the Partnership Entities
and (ii) costs and expenses incurred by Sponsor Entities that are allocated to
the Partnership Entities in accordance with Schedule 7.2 (as may be modified
from time to time in accordance with Section 8.6), including but not limited to:

(a) salaries of employees of the Sponsor Entities;

(b) the cost of employee benefits relating to employees of the Sponsor Entities,
including 401(k), pension, bonuses and health insurance benefits (but excluding
Sponsor equity based compensation expense);

(c) any expenses incurred or payments made by the Sponsor Entities for insurance
coverage with respect to the Partnership Assets or the business of the
Partnership Entities;

(d) all expenses and expenditures incurred by the Sponsor Entities as a result
of the Partnership becoming and continuing as a publicly traded entity,
including, but not limited to, costs associated with annual and quarterly
reports, tax return and Schedule K-1 preparation and distribution expenses,
partnership governance and compliance fees and expenses, expenses associated
with listing on the New York Stock Exchange or any other national exchange on
which the Partnership’s securities are listed, independent auditor fees, legal
fees, investor relations expenses, registrar and transfer agent fees, director
and officer insurance expenses and director compensation expenses;

(e) all sales, use, excise, value added or similar taxes, if any, that may be
applicable from time to time with respect to the services provided by the
Sponsor Entities to the Partnership Entities in accordance with Section 7.1.

Such reimbursements shall be made on or before the tenth business day of the
month following the month such costs and expenses are incurred, other than
reimbursements solely related to bonuses for employees, which shall be
reimbursed on or prior to the last business day of the month that such bonuses
are paid.

 

20



--------------------------------------------------------------------------------

Section 7.3 Debt Financing Fees. The Partnership shall pay (i) all fees,
commissions and issuance costs in connection with the Senior Notes Offering,
including amounts due at or in connection with the closing of the Senior Notes
Offering and all ongoing fees (ii) all fees due under or in connection with the
MLP Credit Agreement, including amounts due upon or in connection with execution
of the MLP Credit Agreement and all ongoing fees, and (iii) all fees,
commissions and issuance costs due in connection with any future debt financing
arrangements entered into for the purpose of replacing the MLP Credit Agreement
or the Senior Notes.

ARTICLE 8

MISCELLANEOUS

Section 8.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be
subject to and governed by the laws of the State of New York, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of New
York and to venue in New York, New York.

Section 8.2 Notice. All notices, requests or consents provided for or permitted
to be given pursuant to this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by overnight courier, telecopier or
telegram to such Party. Notice given by personal delivery or mail shall be
effective upon actual receipt. Notice given by overnight courier, telegram or
telecopier shall be effective upon actual receipt. All notices to be sent to a
Party pursuant to this Agreement shall be sent to or made at the address set
forth below or at such other address as such Party may stipulate to the other
Parties in the manner provided in this Section 8.2.

For notices to any of the Sponsor Entities:

SunCoke Energy, Inc.

1011 Warrenville Road, Suite 600

Lisle, Illinois 60532

Fax: (630) 824-1004

Attention: General Counsel

 

21



--------------------------------------------------------------------------------

For notices to any of the Partnership Entities:

SunCoke Energy Partners, L.P.

1011 Warrenville Road, Suite 600

Lisle, Illinois 60532

Fax: (630) 824-1004

Attention: General Counsel

Section 8.3 Entire Agreement. This Agreement constitutes the entire agreement of
the Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein, other than the Contribution Agreement and the Partnership
Agreement.

Section 8.4 Termination. Except as provided in Section 2.2(b), Section 2.2(c),
Section 2.2(d), Section 2.3(b), Section 2.4(c), Section 3.1(c), Section 3.6 and
Section 4.3, this Agreement shall terminate upon a Change of Control of the
General Partner or the Partnership, other than any Change of Control of the
General Partner or the Partnership deemed to have occurred pursuant to clause
(d) of the definition of Change of Control solely as a result of a Change of
Control of the Sponsor. Notwithstanding any other provision of this Agreement,
except as provided in Section 2.2(b), Section 2.2(c), Section 2.2(d),
Section 2.3(b), Section 2.4(c), Section 3.1(c), Section 3.6 and Section 4.3, if
the General Partner is removed as general partner of the Partnership under
circumstances where Cause does not exist and the Common Units held by the
General Partner and its Affiliates are not voted in favor of such removal, this
Agreement may immediately thereupon be terminated by the Sponsor.

Section 8.5 Effect of Waiver or Consent. No waiver or consent, express or
implied, by any Party to or of any breach or default by any Person in the
performance by such Person of its obligations hereunder shall be deemed or
construed to be a consent or waiver to or of any other breach or default in the
performance by such Person of the same or any other obligations of such Person
hereunder. Failure on the part of a Party to complain of any act of any Person
or to declare any Person in default, irrespective of how long such failure
continues, shall not constitute a waiver by such Party of its rights hereunder
until the applicable statute of limitations period has run.

Section 8.6 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties; provided,
however, that the Partnership may not, without the prior approval of the
Conflicts Committee, agree to any amendment or modification of this Agreement
that will adversely affect the holders of Common Units. Each such instrument
shall be reduced to writing and shall be designated on its face an “Amendment”
or an “Addendum” to this Agreement. Notwithstanding the first sentence of this
Section 8.6, Schedule 7.1 and Schedule 7.2 may be amended or modified from time
to time only by the written agreement of the Partnership and the Sponsor.

 

22



--------------------------------------------------------------------------------

Section 8.7 Assignment; Third Party Beneficiaries. Except as set forth in
Section 2.1(a), any Party shall have the right to assign its rights under this
Agreement without the consent of any other Party, but no Party shall have the
right to assign its obligations under this Agreement without the written consent
of the other Parties. Each of the Parties hereto specifically intends that each
entity comprising the Sponsor Entities and each entity comprising the
Partnership Entities, as applicable, whether or not a Party to this Agreement,
shall be entitled to assert rights and remedies hereunder as third-party
beneficiaries hereto with respect to those provisions of this Agreement
affording a right, benefit or privilege to any such entity, and that no other
Person shall be entitled to assert any rights or remedies hereunder as
third-party beneficiaries.

Section 8.8 Counterparts. This Agreement may be executed in two or more
counterparts, and by facsimile, each of which shall be deemed to be an original,
but all of which shall constitute one and the same agreement.

Section 8.9 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any applicable rule of law or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the extent
possible.

Section 8.10 Gender, Parts, Articles and Sections. Whenever the context
requires, the gender of all words used in this Agreement shall include the
masculine, feminine and neuter, and the number of all words shall include the
singular and plural. All references to Article numbers and Section numbers refer
to Articles and Sections of this Agreement.

Section 8.11 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each Party agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be necessary or appropriate to effectuate, carry out and perform all
of the terms, provisions and conditions of this Agreement and all such
transactions.

 

23



--------------------------------------------------------------------------------

Section 8.12 Withholding or Granting of Consent. Except as otherwise expressly
provided in this Agreement, each Party may, with respect to any consent or
approval that it is entitled to grant pursuant to this Agreement, grant or
withhold such consent or approval in its sole and uncontrolled discretion, with
or without cause, and subject to such conditions as it shall deem appropriate.

Section 8.13 Laws and Regulations. Notwithstanding any provision of this
Agreement to the contrary, no Party shall be required to take any act, or fail
to take any act, under this Agreement if the effect thereof would be to cause
such Party to be in violation of any applicable law, statute, rule or
regulation.

Section 8.14 Negation of Rights of Limited Partners, Assignees and Third
Parties. Except as set forth in Section 8.7, the provisions of this Agreement
are enforceable solely by the Parties, and no shareholder, limited partner,
general partner, member, or assignee of the Sponsor, the General Partner, the
Partnership or other Person shall have the right, separate and apart from the
Sponsor, the General Partner or the Partnership, to enforce any provision of
this Agreement or to compel any Party to comply with the terms of this
Agreement.

Section 8.15 No Recourse Against Officers and Directors. For the avoidance of
doubt, the provisions of this Agreement shall not give rise to any right of
recourse against any officer or director of any Sponsor Entity or any Group
Member.

Section 8.16 Arbitration. Any dispute, controversy or claim arising out of or in
connection with this Agreement shall be settled by final and binding arbitration
conducted in Chicago, Illinois in accordance with the Commercial Arbitration
Rules of the American Arbitration Association by one or more arbitrators
designated in accordance with said Rules. The Parties agree that the award of
the arbitral tribunal (the “Arbitration Award”) shall be: (a) conclusive, final
and binding upon the Parties; and (b) the sole and exclusive remedy between the
Parties regarding any and all claims and counterclaims presented to the arbitral
tribunal. All notices to be given in connection with the arbitration shall be as
provided in Section 8.2. The Arbitration Award shall include interest, at a rate
determined as appropriate by the arbitrators, from the date of any breach or
other violation of this Agreement to the date when the Arbitration Award is paid
in full. The Arbitration Award shall also include the fixing of the expense of
the arbitration and the assessment of the same, as is appropriate in the opinion
of the arbitrators, against either or both Parties hereto. Each Party shall
otherwise bear its cost for its respective legal fees, witnesses, depositions
and other out-of-pocket expenses incurred in the course of the arbitration.

Section 8.17 Dispute Resolution. If the Parties are unable to resolve any
service or performance issues or if there is a material breach of this Agreement
that has not been corrected within thirty (30) days of receipt of notice of such
breach, representatives of each of the Parties in dispute shall meet promptly to
review and resolve such issues and breaches in good faith (the date on which
such Persons first so meet, the “Discussion Date”). If such Persons are unable
to fully resolve any such issues and breaches in good faith promptly after the
Discussion Date, any remaining disputes shall be resolved in accordance with
Section 8.16.

[Signature pages follow.]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Effective Date.

 

    SUNCOKE ENERGY PARTNERS, L.P.     By:  

SunCoke Energy Partners GP LLC,

its general partner

      By:  

/s/ Mark E. Newman

        Name: Mark E. Newman         Title: Senior Vice President and Chief    
              Financial Officer     SUNCOKE ENERGY PARTNERS GP LLC       By:  

/s/ Mark E. Newman

        Name: Mark E. Newman         Title: Senior Vice President and Chief    
              Financial Officer     SUNCOKE ENERGY, INC.       By:  

/s/ Mark E. Newman

        Name: Mark E. Newman         Title: Senior Vice President and Chief    
              Financial Officer

 

Signature Page – Omnibus Agreement



--------------------------------------------------------------------------------

Schedule 2(a)

Mark Intellectual Property

 



--------------------------------------------------------------------------------

Schedule 2(b)

Patent Rights

 



--------------------------------------------------------------------------------

Schedule 3.1

Known Remediation Losses

 



--------------------------------------------------------------------------------

Schedule 4.2

Coke Sales Agreements

 



--------------------------------------------------------------------------------

Schedule 7.2

Allocation of Overhead Costs and Expenses

 